Citation Nr: 0605775	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date prior to June 1, 2002 for 
additional compensation based on recognition of a dependent 
spouse.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned June 1, 2003 as the 
effective date for the payment of additional compensation 
based upon the dependency of the veteran's spouse.  The 
veteran appealed that decision to the Board.  In September 
2003, the RO granted an earlier effective date of June 1, 
2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been in receipt of VA disability 
compensation benefits since December 9, 1945.  His combined 
evaluation has been 10 percent from December 9, 1945; 10 
percent from April 1, 1946; noncompensable from February 19, 
1950; 30 percent from March 12, 1957; and 40 percent from 
January 23, 2002.

3.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

4. At the time of the change in law, the RO was required to 
notify the veteran of the amendment, and the veteran has not 
submitted sufficient evidence to rebut the presumption of 
regularity. 

5.  The veteran did not file a claim requesting that his 
dependent spouse be added to his compensation award until May 
2003.

CONCLUSION OF LAW

The proper effective date for adding the veteran's spouse to 
the compensation award is June 1, 2002.  38 U.S.C.A. §§ 1115, 
5110, 5111; 38 C.F.R. §§  3.31, 3.114, 3.204, 3.205, 3.400, 
3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In this case, it does not appear that a VCAA notice letter 
was sent to the veteran either prior to or following the RO 
determination in May 2003, which assigned the effective date 
at issue in this appeal.  Nevertheless, as will be explained 
below, the Board concludes that VA has, in essence, complied 
with the notification and assistance provisions of the VCAA.  
As such, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the duty to notify, the Board notes that an 
April 2003 notification letter informed the veteran that he 
was entitled to an increased evaluation and that he was being 
paid as a single veteran with no dependents, as the 
information regarding his dependents was incomplete.  The 
letter requested that he complete and return VA Form 21-686c, 
Declaration of Status of Dependents.  In addition, the 
veteran was sent a letter in September 2003 informing him 
that an earlier effective date of June 1, 2002 had been 
granted for the payment of additional compensation for a 
dependent spouse.  The letter acknowledged that the veteran 
had requested that his spouse be added to his award in April 
1971, but noted that the law at that time only allowed the 
addition of dependents for veterans who were receiving 
service-connected compensation at a rate of 50 percent or 
more.  It was noted that the law did not change until October 
1, 1978.  The letter also explained that the current law 
allowed VA to pay the veteran for his spouse one year prior 
to his claim, which was received on May 7, 2003.  As such, 
the letter stated that the proper effective date for the 
additional compensation for the veteran's spouse was June 1, 
2002.  Additionally, the September 2004 Statement of the Case 
(SOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  

Based on the foregoing, the Board finds that VA has 
essentially satisfied its obligation to notify and that any 
error or omission in providing notice would not result in 
prejudice to the veteran.  From the documents sent to the 
veteran and in view of the nature of the earlier effective 
date claim at issue, a reasonable person would understand 
what was required on his part and what VA would do.  Further, 
as to timing of the notice, the veteran had ample opportunity 
to furnish relevant information or evidence following the 
April and September 2003 letters and the September 2004 SOC 
prior to the certification and transfer of the veteran's case 
to the Board.  Viewed in context, the failure to furnish a 
single, proper VCAA notice did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Id., at 120-21.  Therefore, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's marriage license is in 
the claims file and was reviewed by both the RO and the Board 
in connection with his claim.  The Board also notes that the 
evidence reviewed in this case includes various claims and 
statements submitted by the veteran in connection with his 
appeal as well as statements and records in the claims file 
that are dated or received prior to the RO determination out 
of which the appeal arose.  In addition, the RO provided the 
veteran ample opportunity to present evidence and argument in 
support of his appeal, and he declined the opportunity to 
appear at a personal hearing on the matter.  Given the nature 
of the earlier effective date issue in this case, it is 
difficult to identify what additional assistance VA could 
lend to the veteran to substantiate his claim.  The veteran 
has not identified any additional evidence that should be 
considered in connection with his claim.  

Under the facts of this case, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA "is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has concluded that the 
VCAA does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  For these reasons, 
the Board finds that the record is ready for appellate review 
and proceeds with adjudication of the issue on appeal.

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The Court has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, no further procedural or 
substantive action pursuant to the VCAA is required.


Background and Evidence

The veteran served on active duty from September 1943 to 
December 1945, and he has been in receipt of VA disability 
compensation benefits since December 9, 1945.  The veteran's 
combined evaluation has been 10 percent from December 9, 
1945; 10 percent from April 1, 1946; noncompensable from 
February 19, 1950; 30 percent from March 12, 1957; and 40 
percent from January 23, 2002.

A letter was sent to the veteran in April 1971 in which he 
was informed that a veteran is subject to a reduction in 
benefits if he remains in a VA hospital for a period of time 
without any dependents established in his file.  The letter 
noted that it may be to his advantage to update his marital 
status and instructed him to complete and return the enclosed 
VA Form 21-686c, Declaration of Marital Status, along with a 
certified copy of the public or church record of his present 
marriage.  The veteran was also asked to list all of the 
dates, places, and reasons for termination of his or his 
wife's prior marriages, if any.  

The veteran submitted a VA Form 21-686c in April 1971 in 
which he indicated that he had been married to his current 
wife since August [redacted], 1950, and that he had a daughter.  The 
veteran also sent copy of a certification from a recorder of 
deeds indicating that he had married his wife on August [redacted], 
1950, as well as a copy of his daughter's birth certificate.  

The veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus in January 2003, and an 
April 2003 rating decision granted those claims.  A letter 
was sent to the veteran in April 2003, which informed him of 
that decision.  The letter also indicated that he was being 
paid as a single veteran with no dependents because his 
marital status had not been updated.  In this regard, it was 
noted that the information concerning his dependents was 
incomplete, and it was requested that he complete and return 
a VA Form 21-686c, Declaration of Status of Dependents.  

The veteran submitted a VA Form 21-686c in May 2003 in which 
he indicated that he had married his current wife on August 
[redacted], 1950.  He also sent a certified copy of his marriage 
license.  

A letter was sent to the veteran in May 2003 notifying him 
that he had been awarded additional benefits for his 
dependent spouse effective from June 1, 2003.  The veteran 
submitted a statement in August 2003 in which he requested 
that his case be reviewed to determine whether he was 
entitled to a retroactive payment for his spouse.  In this 
regard, he noted that he had been married to his wife since 
1950 and that he had a combined evaluation of 30 percent 
since 1957.  

A letter was sent to the veteran in September 2003 notifying 
him that he had been assigned an earlier effective date of 
June 1, 2002, for additional compensation for a dependent 
spouse.  The letter acknowledged that the veteran had 
requested that his spouse be added in April 1971, but also 
noted that the law at that time only allowed veterans to add 
dependents if they were receiving service-connected 
compensation at the rate of 50 percent or more.  It was noted 
that the law had changed on October 1, 1978, to allow the 
addition of dependents if a veteran is 30 percent disabled.  
The letter indicated that the veteran's new claim was 
received on May 3, 2003, and that the current law allowed VA 
to pay for a veteran's spouse one year prior to the date of 
the claim.  

In his September 2003 Notice of Disagreement, the veteran 
acknowledged that the law normally only allows VA to pay for 
spouses one year prior to the date of the claim.  However, he 
noted that the April 2003 letter stated that the most recent 
proof of his marriage had been submitted in 1994.  He noted 
that he was 30 percent disabled in 1994, and contended that 
he should have been paid as a married veteran since that 
time.  


Law and Analysis

The veteran contends that he is entitled to an earlier 
effective date for additional compensation based on 
recognition of a dependent spouse.  More specifically, he 
claims that he notified VA of his marriage in April 1971, and 
as such, should be granted an earlier effective date.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

The issue of whether the veteran is entitled to an earlier 
effective date for the award of a dependency allowance 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, the Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling. Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3). 

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an earlier effective date for 
additional compensation for a dependent spouse.  The Board 
observes that the veteran's combined disability evaluation 
did not meet the minimum statutory requirement for additional 
compensation for dependents in effect prior to October 1, 
1978.  Payment of any benefits prior to October 1, 1978 
pursuant to this claim are explicitly precluded by 
38 U.S.C.A. § 5110(g).  

Following the passage of Pub. L. No. 95-479, VA promulgated a 
circular setting forth procedures for ROs to follow.  
Department of Veterans Benefits (DVB) Circular 21-78-10 
provided guidance for the implementation of Pub. L. No. 95-
479 and stated that a pre-printed computer letter would be 
sent as soon as possible (probably mid-November) to all 
veterans in receipt of compensation based on 30 percent 
through 49 percent.  The letter would advise veterans that 
the new law provided compensation on account of a spouse, 
child, or dependent parent for veterans having a service-
connected disability of 30 percent or more, and that if a 
claim for those benefits and supporting evidence was received 
before October 1, 1979, the increased compensation for 
dependents would be effective from October 1, 1978.  
Otherwise, the increased compensation would be available from 
the date of receipt of the claim and evidence.  The reverse 
side of the letter was to contain a form to complete and 
return to the RO to apply for these benefits.  In the event 
that a computer letter was not sent to a veteran rated 30 to 
49 percent disabled, message 899B, DEPENDENCY LETTER NOT 
SENT, would be generated on VA Form 20-8270.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that VA may have had a substantive duty 
to notify veterans, such as the appellant in this case, who 
were in receipt of VA compensation at a level between 30 
percent and 49 percent, of the change in the law and the 
potential effect of the new law upon their benefit payments.  
Gold v. Brown, 7 Vet. App. 315, 319 (1995).  In another case, 
the Court held that the VA's failure to provide a similar 
notice required by a VA circular amounted to administrative 
error.  Blount v. West, 11 Vet. App. 34 (1998).

Moreover, the Board notes that a DVB circular can have "the 
force and effect of law."  See Montalvo v. Brown, 7 Vet. 
App. 312, 314 (1995) (finding that a provision of a DVB 
circular was substantive because it implemented rather than 
interpreted the statutory right of election and thereby 
"affected individual rights and obligations.").  The Court 
specifically indicated that it did not matter if the circular 
dealt with the procedures VA was to employ to give effect to 
the Act.  Id. (citing Fugere v. Derwinski, 1 Vet. App. 103 
(1990) ("[I]t affected a substantive right and its placement 
in a procedural manual cannot disguise its true nature as a 
substantive rule.").  As noted above, DVB Circular 21-78-10 
similarly provided procedural guidelines for the 
implementation of Pub. L. No. 95-479.  As such, the circular 
appears to have been substantive, and thus, had "the force 
and effect of law."  Accordingly, the Board finds that VA 
did have a duty to notify veterans, who were in receipt of VA 
compensation at a level between 30 percent and 49 percent, of 
the change in law.  

Although the veteran in this case had been awarded a 30 
percent disability rating and was receiving monthly 
compensation payments at the time, the claims file does not 
contain a copy of such a notice letter issued pursuant to DVB 
Circular 21-78-10.  To resolve situations such as this one, 
the Court has noted that there is a presumption of regularity 
in the law to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); 
Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  Once the 
presumption of regularity has been rebutted by clear 
evidence, however, the burden of proof shifts to the VA to 
show that the administrative procedure was actually complied 
with.

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran in fact did not receive the notice informing him of 
the 1978 change in the law and clear evidence must show the 
VA did not provide such notice.  The veteran simply stated in 
his September 2004 VA Form 9 that he did not recall receiving 
such a letter, but he has not unequivocally contended that 
such a letter was never sent.  Evidence or fact of non-
receipt may arguably raise an inference that the letter was 
not mailed, but it is not the type of "clear evidence" 
required to rebut the presumption of regularity.  See 
Montalvo v. Brown, 7 Vet. App. 312, 314; Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  There is nothing in 
the record that shows that a notice letter was not actually 
mailed by the RO.  In fact, the claims file does not contain 
a VA Form 20-8270 with a message 899B indicating that a 
dependency letter was not sent.  Therefore, the Board finds 
that there is insufficient evidence to rebut the presumption 
of regularity in RO operations.  Accordingly, it must be 
presumed that the veteran was sent a letter notifying him of 
change of the law in 1978, and as such, he was placed on 
notice to submit his updated dependent information in order 
to receive additional compensation.  

The Board notes that the veteran did not submit any dependent 
information following the enactment of Pub. L. No. 95-479.  
In fact, he did not submit any such information until May 
2003, which was well over a year after the effective date of 
this liberalizing legislation.  Applicable regulation 
provides that if a claim is reviewed at the request of a 
claimant more than one year after the effective date of a 
change in law, benefits may be authorized for a period of one 
year prior to the date of the receipt of such request if the 
requirements for entitlement were in effect at the time of 
the change in law and continuously remained so.  38 C.F.R. § 
3.114(a)(3)   Thus, June 1, 2002 represented the first day of 
the month following the date one year prior to the date of 
the receipt of the veteran's claim in May 2003.  Therefore, 
the Board finds that the veteran is not entitled to an 
effective date prior to June 1, 2002 for additional 
compensation based on recognition of a dependent spouse.  


ORDER

An effective date prior to June 1, 2002 for the payment of 
additional compensation based upon recognition of the 
veteran's spouse is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


